DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1, 4-7 (renumbered as 1-5, for issue) are allowed. 
Independent claims 1, and 7 respectively recites the limitations: 
the storage portion stores therein, as the connection position information, information which defines a first position and a second position with respect to each letter of a plurality of kinds of letters, the first position being a connection position for connecting, to the each letter, the connection line that is connected to a letter positioned immediately after the each letter in order of alignment in the writing direction, the second position being a connection position for connecting, to the each letter, the connection line that is connected to a letter positioned immediately before the each letter in order of alignment in the writing direction,
the storage portion stores therein, for each of a plurality of kinds of fonts, the connection position information corresponding to capital letters and the connection position information corresponding to small letters, and 
the performing of the connection processing includes 
recognizing a font of the target letter out of a serif font, a sans-serif font, and a script font,
setting the first position in the target letter and the second position in the next letter based on the connection position information corresponding to the font of the target letter, and 
connecting the first position in the target letter and the second position in the next letter to each other with the connection line.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667